DETAILED ACTION
This office action is a response to a communication made on 04/02/2021.
Claims 4, 11 and 17 are canceled.
Claims 1-2,  8-9 and 14-15 are currently amended.
Claims 1-3, 5-10, 12-16 and 18-20 are pending for this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 10-11, filed 04/02/2021, applicant argues that “the cited art fails to disclose or suggest at least “based upon the retrieved network information, selecting one of the wide-area network and the local area-network as a location at which to create a recording of the piece of content and selecting one of the wide-area network and the local-area network as a location at which to store the recording of the piece of content as recited in the context of independent claims 1, 8, and 14.
Examiner: Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Roberts teaches based upon the retrieved network information, selecting one of the wide-area network and the local area-network as a location at which to create a recording of the piece of content and selecting one of the wide-area network and the local-area network as a location at which to store the recording of the piece of content because Such information (i.e. retrieving network information) may be used by storage management facility 104 to select either the local storage device or the network Storage device for initial storage of recorded media content 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-14, 16, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 8923685), hereinafter “Roberts” in view of  Leung et al. (US 7092977), hereinafter “Leung”.

With respect to claim 1, Roberts disclose a method comprising: 
receiving a request to create a recording of a piece of content (see Fig, 4, step 402, See Col-3, II. 5-8); 

based upon the retrieved network information (Col-10, II. 47-50), selecting one of the wide-area network and the local area network as a location at which to create a recording of the piece of content (see Fig. 4, step 406, Col-3, II. 21-24, i.e. select at least one storage device from a local storage device (i.e. wherein local storage device are within local network) and a network storage device (i.e. wherein network storage device are within wide area network) for initial storage of the recorded media content data Col-8, II. 47-51, i.e. determine where to initially store recorded media content data representative of the media content instance and how to subsequently shift the recorded media content data between the local storage device (i.e. wherein local storage device are within local network) and the network storage device (i.e. wherein network storage device are within wide area network) , Col-3, II. 55-64, i.e. “… Each of the one or more local storage devices (e.g., a hard drive, a USB drive, and/or an eSATA drive) may be included within or directly connected to a media content access device (e.g., a set-top box device). Each of the one or more network storage devices may be communicatively coupled to the media content access device by way of one or more networks (e.g., local area networks (“LANs) and/or wide area networks (“WANs))”, Col-8, II. 20-25, i.e. determine an initial storage location of recorded media content data and/or to subsequently shift the recorded media content data between the local storage device and the network storage device) and selecting one of the wide-area network and the local-area network as location at which to store the recording of the piece of content (see Fig. 4, step 406, Col-3, II. 21-24, Col-3, II. 55-64, see Fig. 6, step 606);
if the wide-area network is selected as the creating and the storage location: 
based upon the retrieved network information (Col-10, II. 65-67), selecting one or more wide-area network storage devices for creating the recording of the piece of content and storing the recording of the piece of content (Col-3, II. 5-7, i.e. DVR facility 102 may be configured to automatically 
creating the recording of the piece of content at the one or more selected wide-area network storage devices (Col-3, II. 5-7 and II. 18-25, i.e. DVR facility 102 may be configured to automatically record media content in accordance with a recording schedule created (i.e. creating the recording piece of content) by the user, and Storage management facility 104 may be configured to dynamically manage a storage location of recorded media content data as recorded by DVR facility 102. For example, storage management facility 104 may be configured to automatically select at least one storage device from a local Storage device and a network storage device for initial storage of the recorded media content data in accordance with at least one of a plurality of storage balancing factors, Col-8, II. 41-51, “a context in which a request to record a media content instance is generated (i.e. created)… Such context may be used to determine where to initially store recorded media content data representative of the media content instance and how to subsequently shift the recorded media content data between the local storage device and the network storage device”, wherein each of the one or more network storage devices may be communicatively coupled to the media content access device by way of one or more networks (e.g., local area networks (“LANs”) and/or wide area networks (“WANs”)), see  Col-3, II. 54-67-Col-4 II.1-2); and
storing the recording of the piece of content at the one or more selected wide-area network storage devices (See Fig.4, step 408, i.e. Store the recorded media content data in the at least one selected storage device, wherein selected storage device communicatively coupled to the media content 
if the local-area network is selected as the creating and storage location: 
based upon the retrieved storage information (Col-10, II. 65-67), selecting one or more local-area network storage devices for creating the recording of the piece of content and storing the recording of the piece of content (Col-3, II. 5-7, i.e. DVR facility 102 may be configured to automatically record media content in accordance with a recording schedule created by the user,  Fig.4, step 406, i.e. Automatically select at least one storage device from a local storage device and a network storage device for storage of the recorded media Content data, See Fig.4, step 408, i.e. Store the recorded media content data in the at least one selected storage device); 
creating the recording of the piece of content at the one or more selected local-area network storage devices (Col-3, II. 5-7 and II. 18-25, i.e. DVR facility 102 may be configured to automatically record media content in accordance with a recording schedule created (i.e. creating the recording piece of content) by the user, and Storage management facility 104 may be configured to dynamically manage a storage location of recorded media content data as recorded by DVR facility 102. For example, storage management facility 104 may be configured to automatically select at least one storage device from a local Storage device (i.e. local area network) and a network storage device for initial storage of the recorded media content data in accordance with at least one of a plurality of storage balancing factors, Col-8, II. 41-51, “a context in which a request to record a media content instance is generated (i.e. created)… Such context may be used to determine where to initially store recorded media content data representative of the media content instance and how to subsequently shift the recorded media content data between the local storage device and the network storage device”,  wherein each of the one or more network storage devices may be communicatively coupled to the media content access device by 
storing the recording of the piece of content at the one or more selected local-area network storage devices (See Fig.4, step 408, i.e. Store the recorded media content data in the at least one selected storage device).

Robert teaches bandwidth usage of the wide-area network and the bandwidth usage of the local-area network and in association with each available storage device because each of the one or more network storage devices may be communicatively coupled to the media content access device by way of one or more networks (e.g., local area networks (“LANs) and/or wide area networks (“WANs)). see Col-3, II. 60-64, “storage balancing factor” refers to any factor that may be used to dynamically balance storage of recorded media content data between a local storage device and a network storage device (i.e. in association with each available storage device) , see Col-2, II. 38-41, at least one storage device is automatically selected from a local storage device and a network Storage device for storage of the recorded media content data in accordance with at least one of a plurality of storage balancing factors, see Col-6, II.62-66, each of the storage balancing factors may be weighted (i.e. qualitative assessments that are determined) in order to assign various levels of importance to the balancing factors. For example, a storage capacity of the local storage device and an interaction profile associated with a user may both be weighted and considered by storage management facility 104 when selecting an initial storage location for recorded media content and/or when dynamically shifting the recorded media content between the local storage device and the network device, see Col-12, II. 58-67, and See Col-3, II. 60-64, see Col-10, II. 47-57. However, Roberts remain silent on wherein the bandwidth usage of the wide-area network and the bandwidth usage of the local-area network comprise qualitative 

Leung discloses wherein the bandwidth usage of the wide-area network and the bandwidth usage of the local-area network comprise qualitative assessments that are determined based upon a measurement of transmission rates for the wide-area network and the local-area network and in association with each available storage device (Col-3, II. 64-Col-4, II. 1, i.e. The communication networks may themselves be comprised of many interconnected computer systems and communication links. For example, communication network 112 may be a LAN (as depicted in FIG. 1), a wide area network (WAN), Col-9, II. 15-25, i.e. information is usually measured (i.e. measurement of transmission rate) as a unit of data per unit of time (e.g., Mbps→ megabits-per-second, etc.) and expresses the bandwidth capability of a storage device. In alternative embodiments, qualitative classifications may also be used to represent this information. For example, supported bandwidth for a storage device may be classified as “high”, “medium”, or “low”. Each qualitative classification may correspond to a range of preset unit-of-data per unit-of-time values, Col-19, II. 43-48, i.e. The RSVS for a particular device thus serves as a measure for determining the degree of desirability or suitability of the particular device for storing the data file relative to other storage device, See Col-18, II. 30-35).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roberts’s system with qualitative assessments that are determined based upon a measurement of transmission rates of Leung, in order to determine available storage devices which would be the highest qualitative bandwidth assessment (Leung).



For claim 8, it is an apparatus claim corresponding to the method of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

For claim 14, it is a non-transitory computer readable media claim corresponding to the method of claim 1. Therefore claim 15 is rejected under the same ground as claim 1. 

With respect to claims 3 and 10, Roberts in view of Leung discloses the method of claim 1, wherein a plurality of local-area network storage devices are selected for storing the recording of the piece of content (Roberts, Fig.4, step 406), and the recording of the piece of content is distributed amongst the plurality of local-area network storage devices such that a portion of the recording of the piece of content is stored at each local-area network storage device of the plurality of local-area network storage devices (Col-6, II. 62-66, i.e. at least one storage device is automatically selected from a local storage device and a network storage device for storage of the recorded media content data in accordance with at least one of a plurality of storage balancing factors, see Col-3, II. 55-64). 


With respect to claims 5, 12 and 18, Roberts in view of Leung discloses the method of claim 1, wherein the one or more local-area network storage devices are identified from a list comprising each of one or more local-area network storage devices that are associated with the local-area network (Roberts, Col-3, II. 55-67, i.e. storage facility 108 may be implemented by one or more local storage devices and/or one or more network Storage devices. Each of the one or more local storage devices (e.g., a hard drive, a USB drive, and/or an eSATA drive) may be included within or directly connected to a media content access device (e.g., a set-top box device). Each of the one or more network storage 

With respect to claims 6, 12, and 19, Roberts in view of Leung discloses the method of claim 5, wherein the one or more local-area network storage devices are identified (Roberts, Col-3, II. 55-67, i.e. storage facility 108 may be implemented by one or more local storage devices and/or one or more network Storage devices).

With respect to claims 7, 13 and 20,  Roberts in view of Leung discloses the method of claim 5, wherein the one or more local-area network storage devices are removed from the list when the one or more local-area network storage devices are removed from the local-area network (Roberts, Col-10, II. 10, i.e. recorded media content data representative of “stale” (i.e., old or undesirable) media content may be removed from local storage device, thereby freeing storage space within the local storage device for other recorded media content data). 


Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Leung, and further in view of Mathews et al. (US 10200213), hereinafter “Mathews”.  

With respect to claims 2, 9 and 15, Roberts in view of Leung discloses the method of claim 1, Roberts teaches one or more wide area network storage devices, see Col-3, II. 55-64, however, Roberts remain silent on wherein the network information further comprises transcoding capabilities of one or 

Mathews teaches wherein the network information further comprises transcoding capabilities of one or more wide-area network storage devices ( Col-17, II. 13-15, i.e. a transcoder module 812 may be used to transcode the content from a first type of encoding to a second type of encoding, Col-6, II. 31-32, i.e. the streaming source 64 through the wide area network) and transcoding capabilities of one or more local-area network storage devices ( Col-17, II. 13-15, i.e. a transcoder module 812 may be used to transcode the content from a first type of encoding to a second type of encoding, Col-5, II. 45-51, i.e. the network area storage (NAS) 42 may be used for storing content and other data files from the mobile devices 34, the fixed devices 36 or from the gateway device 22. The network area storage 42 may be accessible from one or more of the devices in communication with the local area network). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roberts’s in view of Leung’s system with transcoding capabilities of wide and local area network storage devices of Mathew, in order to easily and quickly processing messages depending upon a desired direction and origin.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458        



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458